DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Invention V, claims 1-5 and 28 in the reply filed on 4/7/2020 is acknowledged.
Due to the amendments to the claims, all claims currently pending are rejoined since they contain all of the limitations of claims drawn to the elected invention, and claims 1 and 3 are free of the prior art.     


Claim Rejections - 35 USC § 101- overcome
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 1, 3-5 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and/or a law of nature without significantly more is WITHDRAWN in view of the amendment which limits the analysis to an amplification product produces using primers consisting of SEQ ID NO:  20 and SEQ ID NO:  24.  RFLP analysis after prior PCR amplification of the nucleic acid with these primers was not a conventional step, as this combination of steps had not been practiced in the prior art. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 6-8, 10, and 24-27 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 is confusing because it recites that it is a method for “determining the presence of an SMN1 duplication allele in a human subject” but the claim (1) encompasses embodiments in which the “G” allele is not present.   With regard to issue (1) this renders the claim confusing because it is unclear how the method is a method for determining the presence of an SMN1 duplication allele if the “G” is not present.  Therefore it is not clear how the purpose of the 
	Claims 24-27 and 29-30 are indefinite because they incorporate the same issue as set forth in claim 1.  Furthermore, however, these claims are confusing because the preamble of claim 1 recites a method for “determining the presence of an SMN1 duplication allele in a human subject” but the body of the claims recite identifying the human as “highly likely to be a Spinal Muscular Atrophy (SMA) silent (2+0) carrier.”  While these two phenotypes are related, they are not the same thing and it is confusing what the method is meant to accomplish. 
Claim 3 is confusing because it recites that it is a method for “identifying a human highly likely to be a Spinal Muscular Atrophy (SMA) silent (2+0) carrier” but the claim (1) encompasses embodiments in which the “G” allele is not present.   With regard to issue (1) this renders the claim confusing because it is unclear how the method is a method for determining identifying a human highly likely to be a SMA silent carrier allele if the “G” is not present. Therefore it is not clear how the purpose of the method as set forth in the preamble will be accomplished if the nucleotide content is not identified.  
Claims 6, 7, 8, and 10 are indefinite for a similar reason as claims 1 and 3, namely that it is unclear how the purpose set forth in the preamble (i.e. identifying a human) is accomplished in the instance that the conditional step (b) is not met.  
Response to remarks
 	Applicant argues that “would conclude that the subject does not possess” the allele if the nucleotide is not a G.  This is the problem, because then the method is not for determining (a positive purpose) or for identifying (a positive purpose) as set forth in the preamble of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 24-27 and 29-30  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for identifying that an individual is highly likely to be a carrier of an SMN1 duplication if the nucleotide corresponding to position 21734 is a G, does not reasonably provide enablement for making a definitive identification of an SMN1 duplication allele.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
  	The instant claims are drawn to a method determining the presence of an SMN1 duplication allele and a method of identifying a human SMA silent (2+0) carrier.  Claim 1 recites accomplishing this end by detecting whether  “the nucleotide corresponding to position 27134 is a G and determining that the subject possesses an SMN1 gene duplication allele if the G is present.  Instant claim 3 identifies a carrier if the nucleotide corresponding to position 27134 is a G.  
	The prior art, as exemplified by Melki and Munnich, EP 0708178 A1 teaches a method for sequencing human DNA and detecting a G at position 27134.  Additionally, NCBI dbSNP record ss332534266 teaches that this SNP was first entered into dbSNP on March 22, 2011.  The prior art does not teach any relationship between the presence of the “G” allele at this position and the status of an individual as a silent SMN carrier.  
 	The specification teaches that the a single nucleotide polymorphism at position 27143 was discovered in silent carriers of SMN.  The SNP is in intron 7 of the SMN1 gene.  See Example 2, beginning on p. 16.  The specification teaches that an individual with two copies of the SMN1 as determined by MLPA who is positive for the SNP is highly likely to be a silent SMN1 carrier.  The specification exemplifies that in some populations the polymorphism is not specific to duplication alleles and was present in a minority of single-copy alleles (see paragraph 71).  This exemplifies that it is highly unpredictable to associate a SNP with being a silent SMN carrier, and that relationships between the SNP and the carrier status must be determined empirically.  
  	The claims also are drawn to positively identify carriers.  The specification provides ample evidence that individuals with a G allele at this position have increased likelihood of being a silent SMA carrier, but the evidence does not support a definitive assignment of carrier status as currently claimed, as the specification exemplifies and evidences that the G allele can be present in individuals who are not silent carriers.  See paragraph 71.  

	Thus, having carefully considered all of these factors, it is concluded that it would require undue experimentation to practice  invention commensurate in scope with the instant claims.  
Response to Remarks
  	Applicant argues that the presence of the G allele in claim 1 is indicative by itself of an individual with an SMN1 gene duplication allele.  However, this argument is contraindicated when the specification teaches that “For the AA and HI populations, the linked polymorphisms were not specific to the duplication alleles and were present in a minority of single-copy alleles (¶71).”   

	
Conclusion
There is no prior art which suggests carrying out RFLP analysis after prior PCR amplification of the nucleic acid using primers consisting of SEQ ID NO:  20 and SEQ ID NO:  24, nor is there prior art which suggests that this SNP is a marker of the SMN1 duplication allele.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634